Case 2:

So wma aI DB Wn HR WW HNO

Do dD BP DN PO HN HD DN NO RRR; eee ee eee eee
CO SN DN UO HBP W YY KF DTD CO DB nH DB NH BR WO NYO KF OC

XAVIER BECERRA
Attorney General of California
TAMAR PACHTER
Supervising Deputy Attorney General
JOSE A. ZELIDON-ZEPEDA
Deputy Attorney General
State Bar No. 227108
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
Telephone: (415) 510-3879
Fax: (419) 703-1234
E-mail: Jose.ZelidonZepeda@doj.ca.gov
Attorneys for Attorney General Xavier Becerra, in
his official capacity

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 1of21 Page ID #:218

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

 

American Society of Journalists and =| 2:19-cv-10645-PSG

Authors; et al.,

MEMORANDUM OF POINTS

Plaintiffs, | AND AUTHORITIES

SUPPORTING DEFENDANT’S

v. | MOTION TO DISMISS
Attorney General Xavier Becerra, in | Date: March 23, 2020
his official capacity, Time: 1:30 P.M.
Courtroom: 6A, 6" Floor

Defendant. | Judge:

 

 

 

Trial Date: t set
Action Filed: December 17, 2019

Hon. Philip S. Gutierrez
No

 
Case 2:

Oo Oo IN DB WH BR WO PPO

DO dno BD NO HN KH KR KR DO RR ee ey ee ea es
Oo SN DN ON BPW YY YF OD OO Wn DA WA BR WO YP KF OC

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 2 of 21 Page ID #:219

TABLE OF CONTENTS
Page
INTRODUCTION... cseccccenseseenessestestessecssecscnscneenessesseseessecaessesieeeessteeeeesenseneenias 1
BACKGROUND wi eccccccccssetcecesessercrseaeteeesneecesseecesecnseseretseserssaseaesssnecnesneeneseesens 2
A, The Parties... cece ecceesecsesctensessneseeneceseseeseteseesersnesneeesneseeaeenes 2
B. —_ The Dynamiex Decision ...c.cccccccecscessessecessessensteseecsseessensesseessenes 2
C. —- Assembly Bill Su... cc eeccscccscesstecssscssscesssecrsscvsssecsscessessssssseesses 3
D. = Allegations of the Complaint 00... ccecsessscseeseetserenseesssneenes ved
LEGAL STANDARD wei eccceteestneceetteeteerseneenesnsstesesseseseteseesessecseneeas seteeeceeaeens 7
ARGUMENT wivsessscssssssssesssssssneesecsssnseseesnsnseseecssssnsnsssessnssssecesnsnumessesessnnnnmmesesesee 7
I, Plaintiffs Fail To Allege a Viable Equal Protection Claim... 7

A. The Limitations on Exemptions 9 and 10 Distinguish
Based on Volume of Submissions and Industry, Not
Occupation, and In Any Event Do Not Accor
Differential Treatment to Similarly Situated Individuals. .......... 8

B. The Challenged Limitations on Exemptions 9 and 10
Satisfy the Applicable Rational Basis Standard of Review

AS a Matter Of LAW... ceccccccssccsssssessevevscccesscaeseeesseeeesvseeseeeveesesess 10
U. Plaintiffs Fail to Allege a Viable First Amendment Claim... 11
A. The 35-Submission Limit Is Not a Content-Based
REStriCtiON ......ccccccccccesssscsceesscsseceessucseceeesssscevecteeececceeusesenrsessnaes 12
B. The Motion Picture Exclusion Is Not Content Based............... 14
CONCLUSION ....ccccccccssccssccsssssccescsssssscccscssssusseesscecscsssssssescvecsaseccessssssesseauseeensesesens 16

 

 
Case 2319-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 3 0f 21 Page ID #:220

Oo A NDB A FP WD HN

DO PO BP DP BP DH KD RO RO Re ee ee ee
Oo NI DN OO BP WW NY YF OD ODO Was DB TH HR WW WHO KR OC

 

TABLE OF AUTHORITIES

Page

CASES
Allied Concrete and Supply Co. v. Baker

904 F.3d 1053 (9th Cir. 2018) wo... eeeneeeseeeeesnaceseneeseeesaeeeeeaseseeetseesnesteeeneeen 9,11
Arkansas Writers Project Inc. v. Ragland

AB 1 U.S. 221 (1987) ie ececcccsecsceeseeessetseesteestecnscensessneeneeeesesneesiaeeeesseesaeeeeseneeaeed 14
Ashcroft v. Iqbal

556 U.S. 662 (2009)... eeescecessecssscstsesseccecetestecseeecseessecesseseesseesssseesenssneseagerseeens 7
Carey v. Brown

AAT U.S. 455 (1980) eccceceteseseteescseseestscecsssesenerecsesessssesssseersssenseesessesessneseenersereess 15
City of Cleburne v. Cleburne Living Ctr.

473 U.S. 432 (1985) eieeccccccssecsteseecseeeneeseereneseneeeneeeseseaeenaes vesseedeeenereetneenneens 8, 10
Clements v. Fashing

AST U.S. 957 (1982) .ececcsseccssseessecseeeseesseeeseecnecseesseeseesnaeerseseaecsueseaesneeeneessees wool
Dandridge v. Williams

397 U.S. 471 (1970) cecescccccsesssssesecscssssnscsesesesesesececsessssescseseveeessssenescseseseneeenseeeseees 11
Desert Outdoor Advertising, Inc. v. City of Moreno Valley

103 F.3d 814 (Oth Cit, 1996) oc eccceeteenesseesreeeteeseccieestsesseenssnesnscnssnieeees 13
Doe v. Harris

772 F.3d 563 (9th Cir, 2014) ccccccscccscsscceesstecesectsecssecteenecseseneesseesneenresseenes 13
Dynamex Operations West v. Superior Court

4 Cal. 5th 903 (Cal. 2018)... cieescccesseeeseecneeneseeeleneseseecieesneessseereseeeneenseenegs 2,4
FCC v. Beach Communications, Inc.

508 U.S. 307 (1993) ieecccceccsetsecesecterssecsreeseesnaeesieeensecseesteeneesaeenaesteseneeeanes 10, 11
Foti v. City of Menlo Park

146 F.3d 629 (9th Cir, 1998) cceccccccsecsecsesteeeneeeeeeseerseessestestaesnesseessssnsenes 13
Furnace v. Sullivan

705 F.3d 1021 (9th Cir, 2013) ci cicccessecsesteeenseeeceeereessecsneceesneeseenescsesiaess 8

ii

 
Case 2;

oC DN DN OO BP WO HPO

Oo dO KR KD DP KR KR RO RR Re Re i ee
SI HD OO BH WW NPY KY CO OO DB as DB WN BP WO PN KY OC

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 4of21 Page ID #:221

TABLE OF AUTHORITIES

(continued)
Page
G.K. Ltd. Travel v. City of Lake Oswego
436 F.3d 1064 (Oth Cir. 2006) occ eccesscsecneneeseceeesessecssesteeneecsesnesteenenesessees 13
Hampsmire v. City of Santa Cruz
899 F. Supp. 2d 922 (N.D. Cal. 2012). icccccccsssscseneenssteeereesestecesesecesteeneenes 13
In re Cutera Sec. Litig.
610 F.3d 1103 (9th Cir, 2010) vce ecccccccsersectscctesssessscsectecssesssscssctessesseseressteasenees 7
Lindsley v. Natural Carbonic Gas Co.
220 U.S. 61 CIOL) eee cececececsecesereeceseecseecsessteceseesesseesseeesseseeseeesaesesessieeneeneey 11
Lone Star Security and Video, Inc. v. City of Los Angeles
827 F.3d 1192 (Oth Cir, 2016) vo cceccesccsessecsecsseseessesestecssesneessecneeneenseeeseaeraeees 16
Nader v. Cronin
620 F.3d 1214 (9th Cir, 2010) ce ccccccccsssecssssseecsecsssssesesserssestesesesssestsesneersesees 11
Nordlinger v. Hahn
SOS U.S 1 (1992) icccscsssecsccsecssessesseceseseeceeecteecneeteesesesteseeseeseeesteseeenaeeates 10
Police Department of City of Chicago v. Mosley
AO8 U.S. 92 (1972) ececcsscessccesscsnsecseestersssesssesssessreseeeseeesseesensccaessaeesseseneeneseecensns 15
Recycle for Change v. City of Oakland
856 F.3d 666 (9th Cir, 2017) o.ceecccscccscsseeseeeseesteesssesssecseesteseiesseseeesteeeneen 14, 15
Reed v. Town of Gilbert, Ariz.
135 S. Ct. 2218 (2015) cee ccccceeessecnseeeteerseesseseneecnessteessnessnettaeereeney 12,13, 15
Shakur v. Schriro
514 F.3d 878 (9th Cir, 2008) voce cccccsccssecesecssersreceseccescueesseeeseeeseeneessesneesesnesnaens 8
Thornton v. City of St. Helens
A425 F.3d 1158 (Oth Cir, 2005) vec cccseceesesseetseessecseeeeseesneeeneesesesseesneseneeneees 8, 10
Turner Broad. Sys. v. FCC
512 U.S. 512 U.S, 622, 643 (1994). ees eeceeteeneetneeesteeedesseestasesasenesnes 12,15
U.S. v. Ritchie
342 F.3d 903 (9th Cir. 2003) ..ccccccccccsssesecseecseccseecssceseccseesesecenseeneeseesseensesseenseeees 7

 

NO
oe

ill

 
Case 2;

So OA HN DA BP WY HO

Oo NO BD HO KN PD HN DR wR ee Ha a a ae ee
SD WW FP W NYO KF OD UO WB yt DB WA BW NY KF |C

19-cv-10645-PSG-KS Document 33-1 Filed

 

i}
CO

iv

01/24/20 Page 5of21 Page ID #:222

TABLE OF AUTHORITIES
(continued)
Page

U.S. v. Swisher

811 F.3d 299 (9th Cir. 2016) (eh banc) wo eccccccseccstecssteectsecrsecetsesssseeneertieeneeens 15
Wagner v. Federal Election Commission

793 F.3d 1 (D.C. Cir, 2015) ccccccccscetssceesssesssecessessteeceteesseseseescneestereneeseersenees 15
STATUTES
California Labor Code

§ Z7SO.B(A)(L).ccccecsecccestecsccssersecseseeseccecstecessestescessseeseeceeesceesseneesseeeaestestaeengens 1,4

§ 2750.3 (D)-(l) ..ccecscccssssssecssecsecesscsseeseecueceesssscsessseceseseseeseeesuseesesecerestesteeneseneens 5

§ 2750.03(C)(2)(B)G), GV)-(V1) cceeceececeettsecetecsteeceecneeeneceneeseeeseseeeseseaesieetaeeteeneens 6

§ 2750.3(C)(2)(B)(UX) caccecccccssscetsecstsesseecsseessuecsaseceseseeseeesssuseseessaauseaeseneeeseess 5,9, 14

§ 2750.3(C)(2)(B)UX) 8 (XK) veccccceteecsseeeneersseesecsneceteesseeeseesaeseaeeraeesgens 5,9, 12, 13
CONSTITUTIONAL PROVISIONS
United States Constitution

First AMendMent.......ceecccesccssseccssscessseaeeeeceeecsesseeeenseecestneeeesieeessaeeessatensness passim

Fourteenth Amendment ..........cccccccccccccsssssssscsscceesevcesscescuseceesssesessnaeeecesessanteess 6, 15
COURT RULES
Fed, R. Civ. P. 12(D)(6)...ccccecccccscceencccssecrteeceeneeenneeeeeceeeeeeneeesteeseeeentieeeteneneeensesesaseniee 7
OTHER AUTHORITIES
Assembly Bill No. 5 v.ccccccccccsssccssescseecscesssseccesseseneecsecenseseeeaeesieresesescaeereaesseenas passim

 
Case 2;

CO MWY DA WA BR WD HH LY

BO NO KR BP KD HD DO DR RO a a ea ee ea
oO nN WDB On BP WY NP YF TD CO BA IT HDB A BP WY PO KF OC

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 6of21 Page ID #:223

INTRODUCTION

The Legislature determined that widespread and systematic employer
misclassification of workers as independent contractors, instead of as employees,
was exploiting working Californians by denying them significant statutory labor
protections, unfairly disadvantaging employers who properly classify employees,
and shifting costs from employers to employees, the state, and taxpayers, resulting
in rising income inequality and straining the state’s economic safety net. To
address these inequities, the Legislature passed AB 5, which codified and expanded
the scope of the “ABC” test adopted by the California Supreme Court in April 2018
to clarify these classification determinations. Under the ABC test, for certain
purposes under California law, a “person providing labor or services for
remuneration” will be considered an employee rather than an independent
contractor, unless the hiring entity can satisfy three criteria. Cal. Lab. Code, §
2750.3(a)(1).

AB 5 also created exemptions from the ABC test for certain occupations and
industries. As relevant here, AB 5 includes an exemption for freelance writers,
editors, and newspaper cartoonists, as well as an exemption for still photographers
and photojournalists, but these two exemptions are subject to limitations. It is the
limitations on these two exemptions from the ABC test, one based on volume of
work and another based on type of industry, that are the subject of Plaintiffs’
challenge. Specifically, they allege that these limitations (the exceptions to the
exemptions) fail on Equal Protection and First Amendment grounds.

The Court should dismiss the complaint in its entirety for failure to allege a
viable claim. The limitations challenged here are ordinary legislative line-drawing
in generally applicable economic regulation. Plaintiffs’ Equal Protection claims fail
because the challenged limitations on these exemptions do not distinguish between

similarly situated groups, and even if they did, are subject to rational basis review,

 

1

 
Case 2:

Oo OF HN DB Wn BR WD PO KS

ND BD BD PO KO KR BD BRD RO Re Rw me ee ee eee ee
CO NSN DN ON BPW NY KH DD YO WBns DB A BPR WH NYO KF OC

L9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 7 of 21 Page ID #:224

and satisfy that standard as a matter of law. Plaintiffs’ First Amendment claims fail
as a matter of law because the challenged limitations are not restrictions on speech

nor do they classify based on the content of speech.

BACKGROUND
A. The Parties.

Plaintiff American Society of Journalists and Authors is “the nation’s largest
professional organization of independent nonfiction writers,” and it is made up of
freelance writers of magazine articles, trade books, and other forms of nonfiction
writing. (ECF No. | at 3 910.) Plaintiff National Press Photographers Association
advocates for “visual journalists’ First Amendment rights to report on news and
matters of public concern,” and to protect the copyright of their images. (/d. at 3 J
14.) Defendant Xavier Becerra is the Attorney General of California, and the chief
law officer of the state. (/d. at 49 16.) He is sued in his official capacity. (/d.)

B. The Dynamex Decision.

The distinction between workers classified as employees and those classified
as independent contractors is significant because under California law employers
have obligations to employees that are not afforded to independent contractors. See
Dynamex Operations West vy. Superior Court, 4 Cal. 5th 903, 912 (Cal. 2018). In
April 2018, the California Supreme Court held that courts must apply the ABC test
to determine whether a worker is classified as an employee for certain purposes
under California’s labor laws. Jd. at 916. Dynamex noted that the “critically
important objectives” of wage and hour laws, including ensuring low income
workers’ wages and conditions despite their weak bargaining power, “support a
very broad definition of the workers” who fall within the employee classification.
Id. at 952. Similarly, a broad definition benefits “those law-abiding businesses that
comply with the obligations imposed” by state labor laws, “ensuring that such

responsible companies are not hurt by unfair competition from competitor

 

businesses that utilize substandard employment practices.” Jd. Lastly, the ABC

2

 
Case 2:

Oo Fe YN HD WT BPW PO

NO PPO KN VP HD BD DO BR RO a ee ea ee a
ao NN OO SP WY YF CD CO WHT DB nH BW YY KH OC

 

(L9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 8 of 21 Page ID #:225

test also benefits “the public at large, because if the wage orders’ obligations are not
fulfilled, the public often will be left to assume the responsibility of the ill effects to
workers and their families resulting from substandard wages or unhealthy and
unsafe working conditions.” Jd. at 953.

Under this test, a worker is considered an employee, rather than an
independent contractor, unless the hiring entity establishes: (a) that the worker is
“free from the control and direction of the hirer in connection with the performance
of the work, both under the contract for the performance of such work and in fact;”
(b) that the worker “performs work that is outside the usual course of the hiring
entity’s business;” and (c) that the worker is “customarily engaged in an
independently established trade, occupation, or business of the same nature as the
work performed for the hiring entity.” Jd. at 916-17.

C. Assembly Bill 5.

The Legislature subsequently enacted AB 5, which codified the ABC test and
expanded its scope. The Legislature found that “[t]he misclassification of workers
as independent contractors has been a significant factor in the erosion of the middle
class and the rise in income inequality.” (AB 5 § 1(c).) In enacting AB 5, the
Legislature intended “to ensure workers who are currently exploited by being
misclassified as independent contractors instead of recognized as employees have
the basic rights and protections they deserve under the law,” including minimum
wage, workers’ compensation, unemployment insurance, paid sick leave, and paid
family leave. Ud. § 1(e).) The Legislature noted that “a 2000 study commissioned
by the U.S. Department of Labor found that nationally between 10% and 30% of
audited employers misclassified workers,” and that a 2017 audit program by the
California Employment Development Department that conducted 7,937 audits and
investigations “identified nearly halfa million unreported employees.” (Bill
Analysis, Assembly Committee on Labor and Employment 7/5/19 at p. 2, available

at

 
Case 2:

Oo Oo aI WB nH FBP WO HN eH

DO NO NO PO KH KH DN KR RO we i pe
Oo rN Nn OF BP WYN YF DO Fn DB A BP W YH KK OC

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 9of21 Page ID #:226

https:/eginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill id=201920200
AB5 [last visited Jan. 24, 2020].)

By adopting the ABC test, AB 5 “restores these important protections to
potentially several million workers who have been denied these basic workplace
rights that all employees are entitled to under the law.” (/d.) AB 5 codifies the
ABC test adopted in Dynamex, and extends its scope to contexts beyond those at
issue in Dynamex, to include (among other things) workers’ compensation,
unemployment insurance, and disability insurance. Cal. Lab. Code, § 2750.3(a)(1);
id. § 3351(i).

AB 5 also created limited statutory exemptions to the ABC test for certain
occupations and industries, where the Legislature felt the ABC test was not a good
fit. The Legislature considered various factors in deciding on these exemptions,
including whether the individuals were licensed (for example, insurance brokers,
physicians and surgeons, and securities dealers). (Bill Analysis, Senate Committee
on Labor Employment and Retirement 7/8/19 at pp. 2-3,
https:/Neginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill id=201920200
freedom from direction or control of the hiring entity (for example, workers
providing hairstyling and barbering services). (/d.) Still others were considered for
an exemption if they perform “professional services,” as a sole proprietor or other
business entity. Ud.) In its effort to identify the hallmarks of “true” independent
contractors for purpose of exemptions from the ABC test, the Legislature also
considered the bargaining power of workers in particular occupations and
industries, the ability of the worker in particular occupations and industries to set
their own rate of pay, and the nature of the relationship between the contractor and
the client. (/d. at 8-10.)

AB 5 provides several categories of exemptions, from the ABC test, including

 

an exemption for “a contract for ‘professional services.’” (Cal. Lab. Code §

4

 
Case 2:4

Oo WO ~~ DB WH BP WH PO eH

DO pe BO NO KN NO DP KR ROR me ——— ee ee eee ee a eo
oo nN DN MH BW NY YK COD CO OH nN DB NH BR W HBO KY OC

 

9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 10o0f 21 Page ID #:227

2750.3(b)-(h); id. §2750.03(c).) At issue here are two of these enumerated
professional services exemptions: (1) “services provided by a still photographer or
photojournalist who do not license content submissions to the putative employer
more than 35 times per year”! (“Exemption 10”); and (2) “services provided by a
freelance writer, editor, or newspaper cartoonist who does not provide content
submissions to the putative employer more than 35 times per year”” (“Exemption
9”). (Cal. Lab. Code § 2750.3(c)(2)(B)(ix) & (x). Exemption 9 does not apply at
all to still photographers and photojournalists working in the motion picture
industry, specifically, “to an individual who works on motion pictures, which
includes, but is not limited to” projects for theatrical, television, internet streaming
for any device, commercial productions, broadcast news, music videos, and live
shows, “whether distributed live or recorded for later broadcast, regardless of the
distribution platform.” Jd. § 2750.3(c)(2)(B)(ix).

D. Allegations of the Complaint.

The complaint alleges that AB 5’s “expansion of the ABC test means that
freelancers like the writers, editors, photographers, and videographers who
comprise Plaintiffs’ members must be classified as employees of the publishers for
which they produce content.” (ECF No. 1 at 5 925.) Asa result, AB 5 allegedly
“limits freelancers’ ability to record, sell, or publish audio content.” (ad. at 6 7 30.)
They contend that without the exemption, Plaintiffs will be classified as employees,
which allegedly “brings significant new costs and disadvantages.” (/d. at 7 36.)

This is because employee status means that employers will have to pay

 

' For this exemption, a “submission” is defined as “one or more items or
forms of content produced by a still photographer or photojournalist that: (1)
pertains to a specific event or specific subject; (II) is provided for in a contract that
defines the scope of the work; and (II) is accepted by and licenses to the
ublication or stock photography company and published or posted.” Cal. Lab.
ode § 2750,3(c\2)\B)(ix),

For this exemption, a “submission” is “one or more items or forms of
content by a freelance journalist that: (I) pertains to a specific event or topic; (II) is
rovided for in a contract that defines the scope of the work; and (IID) is accepted
y the Publication or company and published or posted for sale.” Cal. Lab. Code

§° 2750.3(c)(2)(B)(x).

 
Case 2:1

Oo eH NIN DB wn HRW PO

DO pO HN KH DN PO KN KN DR Re i ea ep ee
oOo nN DB A BP WO NPY | DOD ODO DW Dy DB wa FBP WH HO KY |;

 

9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 11of21 Page ID #:228

unemployment taxes, workers’ compensation, etc., which will in turn “make
Plaintiffs’ members’ work more costly—and thus less attractive—to the client-
turned-employer.” (/d.)

Plaintiffs bring free speech, free press, and equal protection claims under the
First and Fourteenth Amendments to the Constitution, and seek declaratory and
injunctive relief. (ECF No. | at 10-15.) Specifically, they claim that 35-
submission limit on the Exemptions 9 and 10 violates the Equal Protection Clause,
because this volume limitation does not apply to other exemptions for professional
services in marketing, graphic design, grant writing, and fine art (see Cal. Lab.
Code § 2750.03(c)(2)(B)(i), (iv)-(vi), “Exemptions 1, 4, 5 and 6”). (ECF No. | at
11-13 4 53-60.) They likewise contend that excluding from Exemption 9
photographers and photojournalists working in the motion picture industry violates
equal protection, because the same industry limitation does not apply to
Exemptions 1, 4, 5 and 6 (exemptions for marketers, graphic designers, grant
writers, and fine artists) (see Cal. Lab. Code § 2750.03(c)(2)(B)(i),(iv)-(vi). (ECF
No: 1 at 11-13 [ff 61-72.) Lastly, they claim that both the 35-submission limit, and
the exclusion of those photographers and photojournalists in the motion picture
industry, violate their First Amendment rights. (/d. at 13-15, [§ 74-90.)

Plaintiffs seek declaratory relief that the 35-submission exemption and the
exclusion of motion pictures violates the Equal Protection and First Amendment
rights of the Plaintiffs’ members “facially and as-applied.” (ECF No. | at 15-16.)
They also seek temporary and permanent injunctive relief, and an award of
attorneys’ fees and costs. (/d.)

LEGAL STANDARD

Under Federal Rule of Civil Procedure 12(b)(6), a complaint should be
dismissed if it fails to state a claim upon which relief can be granted. A court
should dismiss a complaint “if it fails to plead enough facts to state a claim to relief

that is plausible in its face.” In re Cutera Sec. Litig., 610 F.3d 1103, 1107 (9th Cir.

6

 
Case 2:1

—

DO NO BD KH HL HN KN DRO RR we me ea ae ea a
SN DB MW FP WY YF DO Os DA BP WwW BH HH DOD wo wow HD vA BR WwW Pp

bo
oO

 

L9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 12 of 21 Page ID #:229

2010) (citation omitted). “A pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In ruling on a motion to
dismiss, a court does not have to accept as true a complaint’s legal conclusions. Jd.
“Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Jd.

In ruling on a motion to dismiss, courts can “consider certain materials—
documents attached to the complaint, documents incorporated by reference in the
complaint, or matters of judicial notice—without converting the motion to dismiss
into a motion for summary judgment.” U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir.
2003).

ARGUMENT

I. PLAINTIFFS FAIL To ALLEGE A VIABLE EQUAL PROTECTION CLAIM.

The complaint raises two different equal protection claims. First, Plaintiffs
contend that the 35-submission limit for Exemptions 9 and 10 is unconstitutional
because Exemptions 1, 4, 5 and 6 (the exemptions for “professionals who engage in
marketing, graphic design, grant writing, and fine arts”) have no 35-submission
limitation, and the occupations covered by Exemptions 1, 4, 5, 6, 9, and 10 are
similarly situated. (ECF No. | at 10-11.) Second, they contend that the limitation
in Exemption 9 that excludes still photographers and photojournalists working in
the motion picture industry violates their rights because the same limitation is not
included in Exemptions 1, 4, 5 and 6 for “marketers, graphic designers, grant
writers, and fine artists.” (/d. at 11-12.) Both claims fail, for several reasons: AB 5
does not draw the distinctions alleged; to the extent it does draw distinctions they
are not drawn between similarly situated groups; and, even if there were a
distinction drawn between similarly situated groups, rational basis review would

apply and that distinction would as a matter of law survive that review.

 
Case 2:

Co AH SN DH ON HR WY PPO

bo bo ho bdo ho ho No bho NO — — me — — a pe —_ — —
ONT DBD OT FP WY KY DOD CO FH I DB A BR W PO YF OO

 

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 13 of 21 Page ID #:230

A. The Limitations on Exemptions 9 and 10 Distinguish Based on
Volume of Submissions and Industry, Not Occupation, and In
-Any Event Do Not Accord Differential Treatment to Similarly
Situated Individuals.

The Equal Protection Clause forbids the government from “deny[ing] to any
person within its jurisdiction the equal protection of the laws.” City of Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 439 (1985); Shakur v. Schriro, 514 F.3d 878,
891-(9th Cir. 2008). The first step in assessing Plaintiffs’ equal protection claim is
to identify the classification of groups. Thornton v. City of St. Helens, 425 F.3d
1158, 1166-67 (9th Cir. 2005); Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir.
2013). “The groups must be comprised of similarly situated persons so that the
factor motivating the alleged discrimination can be identified.” Furnace, 705 F.3d
at 1030 (citation omitted), Plaintiffs cannot state an equal protection claim by
“conflating all persons not injured into a preferred class receiving better treatment”
than them. Thornton, 425 F.3d at 1167.

Plaintiffs’ equal protection claims fail at the threshold because the 35-
submission limitation distinguishes based on volume, not occupation, and the
motion picture industry limitation distinguishes based on industry, not occupation.
Still photographers and photojournalists and freelance writers, editors, and
newspapers cartoonists on the one hand and marketers, graphic designers, grant
writers and fine artists on the other hand ALL enjoy exemptions, regardless of
occupation. Any distinction drawn based on occupation is not between the
occupations in Exemptions 9 and 10 on the one hand, and the occupations in
Exemptions 1, 4, 5 and 6 on the other, but between all the occupations that get
exemptions and those that don’t. A similar analysis applies to the motion picture
industry limitation. Thus, to the extent Plaintiffs claim an impermissible distinction
between these two sets of exemptions based on occupation, no such occupational

distinction exists. -

 
Case 2:1

Oo DH NID nT BR WH PO

NM YO VN PY DN DO BD DN RO mm i a ea ea ee
oo nN NWN OH HBP WD NY KF ODO CO WD aD DW HF HR W PO KH |

 

9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 14o0f21 Page ID #:231

Even if there were an occupational distinction drawn between these categories
of exemptions, Plaintiffs cannot show that the two groups are similarly situated.
Simply put, marketers, graphic designers, grant writers, and fine artists are different
occupations and thus not “similarly situated” to photographers, photojournalists,
freelance writers, and editors. The Legislature could have reasonably concluded
that the former group does not perform the same type of work, and that an 35-
submission limit was not warranted for those occupations. (Bill Analysis, Senate
Committee on Labor Employment and Retirement 7/8/19 at pp. 8-10,
https://leginfo, legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201920200
exemptions).) For example, grant writers and graphic designers do not necessarily
publish a high volume of articles annually with the same publisher, as
photographers, photojournalists, and freelance writers do. See Allied Concrete and
Supply Co. v. Baker, 904 F.3d 1053, 1062 (9th Cir. 2018) (rejecting equal
protection challenge to state statute because the distinction drawn by the Legislature
“is rational on its face”). And Plaintiffs do not explain how a 35-submission limit
would apply to marketers, and grant writers (for example), whereas that limit is
readily ascertainable for photographers, photojournalists, and freelance writers, by
reference to the statutory scheme. Cal. Lab. Code § 2750.3(c)(2)(B)(ix) & (x)
(defining “submission”). The challenge to the motion picture industry exclusion
fails under the same analysis. Where the classifications do not contain similarly
situated people, there can be no equal protection violation. As the Ninth Circuit has
pointed out, “[e]vidence of different treatment of unlike groups does not support an

equal protection claim.” Thornton, 425 F.3d at 1168.

 

* Plaintiffs also claim that photographers and photojournalists who record
video are similarly situated to “still photographers and photojournalists that do not
shoot video.” (ECF No. 1 at 12 470.) But AB 5 does not exclude from the
exemption individuals who shoot video, instead excluding “an individual who |
works on motion pictures, which includes” projects for a broad segments, including
television, broadcast news, etc. Cal. Lab. Code §2750.3(c)(2)(B)(ix).

9

 
Case 2:

Oo CO NN DN OH SP WY NO

bo bo bo bo i) bo bo i) bo — ev Mm — — — — — — —
oN DN MN HR WH NY KY OO CO DO IT DB A BR WW NPY KR CO

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 15 of 21 Page ID #:232

B. The Challenged Limitations on Exemptions 9 and 10 Satisfy the
Applicable Rational Basis Standard of Review as a Matter of
aw

Even if the limitations on exemptions in AB 5 drew distinctions based on
occupation, and even if those occupations were similarly situated (and neither
proposition is true), these limitations would survive an equal protection challenge
as a matter of law. Plaintiffs’ equal protection claim fails because AB 5 is an
employment regulation of general applicability that does not classify according to
any suspect class, is therefore subject to deferential rational basis review, and
satisfies that standard as a matter of law.

The limitations AB 5 places on Exemptions 9 and 10 do not implicate a
suspect class and are therefore subject to rational basis review. See FCC v. Beach
Communications, Inc., 508 U.S. 307, 313 (1993). It is clear that, “unless a
[statutory] classification warrants some form of heightened review because it
jeopardizes exercise of a fundamental right or categorizes on the basis of an
inherently suspect characteristic, the Equal Protection Clause requires only that the
classification rationally further a legitimate state interest.” Nordlinger v. Hahn, 505
U.S 1, 10 (1992). Under this standard, “legislation is presumed to be valid and will
be sustained if the classification drawn by the statute is rationally related to a
legitimate state interest.” City of Cleburne, 473 U.S. at 440. When social or
economic legislation is at issue, the Equal Protection Clause allows the States
“wide latitude.” Jd. As stated by the Supreme Court:

Whether embodied in the Fourteenth Amendment or inferred from the
Fifth, equal protection is not a license for courts to judge the wisdom,
fairness, or logic of legislative choices. In areas of social and economic
policy, a statutory classification that neither proceeds along suspect lines
nor infringes fundamental constitutional rights must be upheld against
equal protection challenge if there is any reasonably conceivable state of
facts that could provide a rational basis for the classification.

Beach Communications, Inc., 508 U.S. at 313.

 

10

 
Case 2:

Oo SH sa DB A HBP WY PO

bo bNO dQ bo bo NO i) ie} bo — ee re — —_— — — —
Oo nN Nn A BPW NY KF OD OO CBO TD WB WN HW PO KF CO

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 16 of 21 Page ID #:233

The challenged statutory classification is “presumed constitutional,” Allied
Concrete and Supply Co., 904 F.3d at 1060, and the Complaint’s allegations do not
undermine this presumption here. In the area of economics and social welfare, a
State does not violate the Equal Protection Clause if the classification has some
“reasonable basis.” Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78 (1911).
“The problems of government are practical ones and may justify, if they do not
require, rough accommodations—illogical, it may be, and unscientific.” Dandridge
v. Williams, 397 U.S. 471, 485 (1970) (citation omitted); Clements v. Fashing, 457
U.S. 957, 963 (1982) (“Classifications are set aside only if they are based solely on
reasons totally unrelated to the pursuit of the State’s goals and only if no grounds
can be conceived to justify them.”). For example, in Gallinger v. Becerra, the
parties disputed the relevant groups for the similarly-situated analysis, and the
Court of Appeals concluded that, even assuming that the two groups were similarly
situated the challenged statute did not violate equal protection under rational basis.
898 F.3d 1012, 1016 (9th Cir. 2018); see also Nader v. Cronin, 620 F.3d 1214,
1218 (9th Cir. 2010). All the exemptions in AB 5, as well as the limitations on
those exemptions challenged here, fall into the category of discretionary legislative
line-drawing in generally applicable economic regulation, and are presumptively
valid.

IJ. PLAINTIFFS FAIL TO ALLEGE A VIABLE FIRST AMENDMENT CLAIM.

The complaint alleges that AB 5’s limitations on Exemptions 9 and 10 for
“professional services” improperly discriminate based on the content of speech.
(ECE No. | at 13-14 99 74-79.) As discussed above, however, the distinctions
drawn in these limitations are based on volume and industry, and even if based on
occupation, are not based on the content of expression by those occupations.

Accordingly, Plaintiffs cannot allege a viable First Amendment challenge.

 

11

 
Case 2:

Co DH aI ND A BPW YP

DO po PO BK PO KN KH KN DRO Re Re eRe Re eee ee ee he
On DN OH HBP WD NY KY DTD OO Wns DB A BW NYO KY CO

19-cv-10645-PSG-KS Document 33-1 Filed 01/24/20. Page 17 of 21 Page ID #:234

A. The 35-Submission Limit Is Not a Content-Based Restriction.

“As a general rule, laws that by their terms distinguish favored speech from
disfavored speech on the basis of the ideas or views expressed are content based.”
Turner Broad. Sys. vy. FCC, 512 U.S. 512 U.S. 622, 643 (1994). On the other hand,
“laws that confer benefits or impose burdens on speech without reference to the
ideas or views expressed are in most instances content neutral.” Jd. Usually, a
regulation’s purpose or justification will be evident on its face. Jd. at 642; Reed v.
Town of Gilbert, Ariz., 135 8. Ct. 2218, 2231 (2015) (“As we have explained, a
speech regulation is content based if the law applies to particular speech because of
the topic discussed or the idea or message conveyed”).

Plaintiffs claim that, by imposing a 35-submission limit on photographers,
photojournalists, freelance writers, and editors but not imposing this cap on
marketing, graphic design, grant writing, and fine arts, AB 5 violates the First
Amendment. (Ud. at 13 9§ 74-76.) But this limitation does not reference an idea or
viewpoint, or otherwise reflect a bias for or against any speech or viewpoint; it
instead hinges on whether the individual providing the service is a still
photographer, photojournalist, freelance writer, editor, or newspaper cartoonist.
Cal. Lab. Code § 2750.3(c)(2)(B)(ix) & (x). Plaintiffs argue that AB 5 somehow
singles out “journalistic speech” for unfavorable treatment because it purportedly
“srants an exemption free from the 35-submission limit to speaking professionals
who engage in marketing, graphic design, grant writing, and fine arts,” (ECF No. 1
at 13 74), but fail to point to anything in AB 5 that predicates the statutory
exemptions on the substance of a communication. Instead, Plaintiffs argue that the
35-submission limitation on Exemptions 9 and 10 is impermissibly content-based
because it hinges on whether Plaintiffs’ members write about or photograph a topic
in a manner that constitutes marketing versus a manner that constitutes journalistic

reporting, or whether images are graphic design versus still photography. This

 

semantic argument fails.

12

 
Case 2:4

Co Wa NHN DN BR WO YPN

DO PO DN HNO KH DN KN KD NO Re Re —|R me ee ee ee ee
oO ND A FP WY NY KFK|§ OD ODO Wn DBD WA BR WH PO KF OC

 

L9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 18 of 21 Page ID #:235

In Foti v. City of Menlo Park, 146 F.3d 629, 636 (9th Cir. 1998), the court
upheld a First Amendment challenge to local regulation prohibiting signs on public
property but exempting real estate, safety, traffic, and other signs. Foti noted that if
enforcement of the ordinance requires that the content of the message be read to
assess if an exemption applies, then the ordinance is content-based. Jd. at 636; see
also Desert Outdoor Advertising, Inc. v. City of Moreno Valley, 103 F.3d 814, 820
(9th Cir. 1996). As explained above, the exemptions for freelance writers and still
photographers (among others) do not hinge on any aspect of the content they
produce, but on their occupational classification as writers or photographers. Cal.
Lab. Code § 2750.3(c)(2)(B)Gx) & (x). The limitation on that occupational
exemption challenged here is based on volume, and is even further afield from a
content-based restriction.

Cases have drawn a distinction where “the [challenged] exemption is plainly
‘speaker-based,’ not content-based”. Hampsmire v. City of Santa Cruz, 899 F.
Supp. 2d 922, 931 (N.D. Cal. 2012). For example, the Ninth Circuit held that a
sign ordinance was not content-based where permitting “officers decide whether an
exemption applies by identifying the entity speaking through the sign without
regard for the actual substance of the message.” G.K. Ltd. Travel v. City of Lake
Oswego, 436 F.3d 1064, 1078 (9th Cir. 2006) (emphasis added). The Supreme
Court has pointed out that “laws favoring some speakers over others demand strict
scrutiny when the legislature’s speaker preference reflects a content preference.”
Reed, 135 S. Ct. at 223 (citation omitted, emphasis added). In the context of laws
that burden speech but do not ban it, the applicable test is “whether the speech-
burdening restrictions ‘are justified without reference to the content of the regulated
speech.” Doe v. Harris, 772 F.3d 563, 575 (9th Cir. 2014) (emphasis in original).
Thus any First Amendment challenge fails because the volume limitations on

Exemptions 9 and 10 do not reference or burden content in any way.

13

 
Case 2:1

oOo Oe NI DN BR WY NO

BO DO VP HN PD PO DO KD ROR ea ee a ea ea ea
oN DH SP WY KH DOD OO OW nD DR WA BR W PO KY ]O|O

 

9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 19 of 21 Page ID #:236

B. The Motion Picture Exclusion Is Not Content Based.

Plaintiffs’ challenge to the motion picture industry limitation on Exemption 9
fails for similar reasons. They allege that AB 5’s exclusion of “video recording” by
photographers and photojournalists but not for marketing, graphic design, and fine
artists, violates the First Amendment because the statutory exemption applies
“based on the content of their speech—i.e., whether they record video to
communicate news versus expression that is deemed marketing.” (ECF No. 1 at 14
{| 83-84.) In fact, AB 5 excludes from the statutory exemption “an individual who
works in the motion picture industry, which includes, but is not limited to projects
for theatrical, television, internet streaming for any device, commercial productions,
broadcast news, music videos, and live shows, whether distributed live or recorded
for later broadcast, regardless of the distribution platform.” Cal. Lab. Code §
2750.3(c)(2)(B)(ix). There is no content restriction to be found.

Plaintiffs’ claim fails because the exclusion is based on industry—that is, on
whether an individual “works on motion pictures” and other similar projects in a
wide range of media. The exclusion does not hinge on the content of the message.
See, e.g., Recycle for Change v. City of Oakland, 856 F.3d 666, 670 (9th Cir. 2017)
(“A content-based law is one that targets speech based on its communicative
content or applies to particular speech because of the topic discussed or the idea or
message expressed.”) (citation omitted). By contrast, Arkansas Writers Project Inc.
v. Ragland, 481 U.S. 221 (1987), addressed a state law that exempted from taxation
newspapers and “religious profession, trade and sports” publications, which the
Court concluded impermissibly hinged on the content of the publication. Jd. at 230.
As the Court subsequently noted in distinguishing its decision in that case, “[i]t
would be error to conclude, however, that the First Amendment mandates strict
scrutiny for any speech regulation that applies to one medium (or a subset thereof)
but not others.” Turner Broadcasting Sys., 512 U.S. at 660. Instead, heightened

scrutiny is warranted were the challenged regulations are “structured in a manner

14

 
Case 2:1

Co DA SI DB NH HBR WO PO eR

BO Bw RO DN HP KV KN VD RO RRR Re ee ea ea
oN DN OH BP WO NY KH OD BO WaT DB WH BR WW NO KY OC

 

9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 Page 20 of 21 Page ID #:237

that raised suspicions that their objective was, in fact, the suppression of certain

ideas.” Id. Heightened scrutiny is not appropriate “when the differential treatment

|| is justified by some special characteristic of the particular medium being

regulated.” Jd. at 660-61 (citation omitted). Here, the Complaint does not allege
any such facts. And it is not clear that individuals who work in marketing, graphic
design, grant writing, or as fine artists would also fit within the exclusion for “‘an
individual who works on motion pictures.” |

Ultimately, as explained above, “speaker-based laws demand strict scrutiny
when they reflect the Government’s preference for the substance of what the
favored speakers have to say (or aversion to what the disfavored speakers have to
say).” Turner Broadcasting Sys.,512 U.S. at 658; Reed, 135 S. Ct. at 2231 (2015).
The Complaint does not demonstrate that the challenged speaker-based exemption
somehow evinces a content preference, or that it otherwise “cannot be justified
without reference to the content of the regulated speech,” or was adopted by the
Legislature “because of disagreement with the message” it conveys. U.S. v.
Swisher, 811 F.3d 299, 313 (9th Cir. 2016) (en banc). Where a challenged
regulation is content neutral, can be justified without reference to the content of the
regulated message, and there is no evidence that it was adopted due to disagreement
with the message conveyed, the First Amendment challenge fails. Recycle for

Change, 856 F.3d at 670.4

 

‘In some situations, the Supreme Court held that strict scrutiny applied under
Equal Protection where the challenged regulation directly regulated speech. Police
Department of City of Chicago y. Mosley, 408 U.S. 92, 101 (1972): ee also Carey
v. Brown, 447 U.S, 455 (1980) (addressing First and Fourteenth Amendment
challenges to a picketing statute). By contrast, AB 5 does not qirectly regulate
Mis See Wagner v. Federal Election Commission, 793 F.3d 1, 33 (D.C. Cir.

15

 
Case 2:4

Oo DH SI DB A BP WO PO

DO bP KH HN PO BD PR DRO Re Re Ree a ea ea
SI DN OA BP WD PO KH DO DW DT ND A HBP WW BP KH COCO

 

NO
oo

L9-cv-10645-PSG-KS Document 33-1 Filed 01/24/20 ‘Page 21 of 21 Page ID #:238

CONCLUSION

For these reasons, the Court should dismiss the Complaint.°

Dated: January 24, 2020 Respectfully submitted,

XAVIER BECERRA

Attorney General of California
TAMAR PACHTER

Supervising Deputy Attorney General

/s/ Jose A, Zelidon-Zepeda

JOSE A. ZELIDON-ZEPEDA

Deputy Attorney General

Attorneys for Attorney General Xavier
Becerra, in his official capacity

SA2019106422
21791 164.docx

 

> Because Plaintiffs raise facial challenges to AB 5’s exemptions, (ECF No. 1
at 15-16), they must establish that they are “unconstitutional in every conceivable
application,” or “‘seek[] to prohibit such a broad range of protected conduct that
[they are] unconstitutionally overbroad.” Lone Star Security and Video, Inc. v. City
of Los Angeles, 827 F.3d 1192, 1197 (9th Cir. 2016) (citation omitted; brackets in
original). The Complaint does not do so. To the extent Plaintiffs purport to raise
an as-applied challenge, they have not alleged that the challenged provisions have
been applied to them. (See generally ECF No. 1.)

16

 
